

AMENDED AND RESTATED
EMPLOYMENT AND NON-COMPETITION AGREEMENT


Agreement made this 11th day of May, 2006, by and between GEORGE R. JENSEN, JR.,
an individual ("Jensen"), and USA TECHNOLOGIES, INC., a Pennsylvania corporation
("USA").
 
BACKGROUND
 
Jensen is the founder as well as the Chairman and Chief Executive Officer of
USA. Jensen and USA had entered into an Employment And Non-Competition Agreement
dated November 20, 1997, a First Amendment thereto dated as of June 17, 1999, a
Second Amendment thereto dated February 22, 2000, a Third Amendment thereto
dated January 16, 2002, a Fourth Amendment thereto dated April 15, 2002, a Fifth
Amendment thereto dated July 16, 2003, and a Sixth Amendment thereto dated
February 4, 2004. As more fully set forth herein, the parties desire to amend,
completely restate, and replace the foregoing agreements.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the covenants set forth herein, and
intending to be legally bound hereby, the parties agree as follows:
 
SECTION 1. Employment.


(a) USA shall employ Jensen as Chairman and Chief Executive Officer commencing
on the date hereof and continuing through June 30, 2009 (the "Employment
Period"), and Jensen hereby accepts such employment. Unless terminated by either
party hereto upon at least 60-days notice prior to end of the original
Employment Period ending June 30, 2009, or prior to the end of any one year
extension of the Employment Period, the Employment Period shall not be
terminated and shall automatically continue in full force and effect for
consecutive one year periods.
 

--------------------------------------------------------------------------------


 
(b) During the Employment Period, Jensen shall devote his full time, energy,
skills, and attention to the business of USA, and shall not be engaged or
employed in any other business activity whatsoever, whether or not such activity
is pursued for gain, profit or other pecuniary advantage. During the Employment
Period, Jensen shall perform and discharge well and faithfully such executive
management duties for USA as shall be necessary and as otherwise may be directed
by the Board of Directors of USA.
 
(c)  Nothing contained in subparagraph 1(b) hereof shall prohibit Jensen from
investing his personal assets in businesses which do not compete with USA, where
the form or manner of such investments will not require more than minimal
services on the part of Jensen in the operation of the affairs of the business
in which such investments are made, or in which his participation is solely that
of a passive investor; or from serving as a member of boards of directors,
boards of trustees, or other governing bodies of any organization, provided that
USA approves such activities in advance; or from participating in trade
associations, charitable, civic and any similar activities of a not-for-profit,
philanthropic or eleemosynary nature; or from attending educational events or
classes. It is understood and agreed that any such permitted activities which
shall occur during business hours shall be limited to no greater than forty
hours per year.
 
SECTION 2. Compensation and Benefits
 
(a) In consideration of his services rendered, commencing on the date hereof,
USA shall pay to Jensen a base salary of $325,000 per year during the Employment
Period, subject to any withholding required by law. Jensen's base salary may be
increased from time to time in the discretion of the Board of Directors.
 
2

--------------------------------------------------------------------------------


 
For each of the fiscal years ending June 30, 2007, June 30, 2008, and June 30,
2009, Jensen shall have the option to elect to have fifty percent (50%) of his
base salary paid in Common Stock of USA (“Common Stock”) rather than cash. Any
such election must be made not later than 60-days following the commencement of
each such fiscal year by appropriate notice by Jensen to USA. For the purposes
of determining the number of shares to be issued to Jensen, the shares shall be
valued at the average closing bid price for the Common Stock during the 30
trading days immediately preceding the date of any such election by Jensen. If
any such election is made, the shares issuable to Jensen for the fiscal year
would vest ratably on a quarterly basis. Jensen acknowledges that the issuance
of the shares to him represents taxable income to him and that he (and not USA)
shall be responsible for the payment of any and all income taxes attributable to
the issuance of the shares to him. Jensen shall make appropriate cash payments
to USA to pay for any withholding tax liability of USA in connection with the
shares. Jensen acknowledges that the Common Stock has not been registered under
the Securities Act of 1933, as amended (the “Act”) or under any state securities
law, and the Common Stock can not be sold or transferred unless such Common
Stock has been registered under the Act or such state securities laws, or unless
USA has received an opinion of its counsel that such registration is not
required. Jensen understands that USA has not agreed to register the Common
Stock under the Act or any state securities laws. In addition, the certificates
representing the Common Stock shall contain such legends, or restrictive
legends, or stop transfer instructions, as shall be required by applicable
Federal or state securities laws, or as shall be reasonably required by USA or
its transfer agent.


(b) In addition to the base salary provided for in subparagraph (a), Jensen
shall be eligible to receive such bonus or bonuses as the Board of Directors of
USA may, in their discretion, pay to Jensen from time to time based upon his
performance and/or the performance of USA. All awards in this regard may be made
in cash or in Common Stock.
 
3

--------------------------------------------------------------------------------


 
(c) Jensen shall be entitled to be reimbursed by USA for all reasonable expenses
reasonably incurred by Jensen in connection with his employment duties
hereunder. Such expenses shall include, but not be limited to, all reasonable
business travel expenses such as tolls, gasoline and mileage. Jensen shall
reasonably document all requests for expense reimbursements.
 
(d) As a further incentive to Jensen, USA believes it is in the best interest of
USA to issue to Jensen shares of Common Stock in the event there is a USA
Transaction (as defined below), all as more fully described in Section 3 hereof.
 
 (e)  At the time of the signing of this Agreement by each of USA and Jensen,
USA shall issue to Jensen options to acquire up to 75,000 shares of USA Common
Stock for an exercise price of $7.50 per share (which is equal to the average
closing bid price for the Common Stock during the 30 trading days immediately
preceding the execution and delivery by USA and Jensen of this Agreement). The
options shall vest as follows: 25,000 on the date hereof; 25,000 on June 30,
2007; and 25,000 on June 30, 2008. The options shall be exercisable at any time
within five years of vesting. All of the terms and conditions of the options are
set forth in the Option Certificate attached hereto as Exhibit "A".
 
Jensen acknowledges that such options are not incentive stock options as such
term is defined in Section 422 of the Internal Revenue Code of 1986, as amended,
or part of an employee stock purchase plan as defined in Section 423 thereunder.
As a result, among other things, taxable income will be realized by Jensen at
the time of the exercise of any such options.
 
Jensen also acknowledges that neither the options nor the Common Stock
underlying the options have been registered under the Act, or under any state
securities laws, and neither the options nor the Common Stock underlying the
options can be sold or transferred unless such options or Common Stock have been
registered under the Act or such state securities laws, or unless USA has
received an opinion of counsel that such registration is not required. Jensen
understands that USA has not agreed to register the options or the underlying
Common Stock under the Act or any state securities laws.
 
4

--------------------------------------------------------------------------------




(f) On the date of the execution and delivery by each of USA and Jensen of this
Agreement, USA shall issue to Jensen 75,000 nonvested shares of Common Stock as
a bonus. These shares shall vest as follows: 25,000 on June 1, 2006; 25,000 on
January 1, 2007; and 25,000 on June 1, 2007. Jensen acknowledges that the Common
Stock has not been registered under the Act or under any state securities law,
and the Common Stock can not be sold or transferred unless such Common Stock has
been registered under the Act or such state securities laws, or unless USA has
received an opinion of its counsel that such registration is not required.
Jensen acknowledges that the issuance of the shares to him represents taxable
income to him and that he (and not USA) shall be responsible for the payment of
any and all income taxes attributable to the issuance of the shares to him.
Jensen shall make appropriate cash payments to USA to pay for any withholding
tax liability of USA in connection with the shares. In addition, the
certificates representing the Common Stock shall contain such legends, or
restrictive legends, or stop transfer instructions, as shall be required by
applicable Federal or state securities laws, or as shall be reasonably required
by USA or its transfer agent.
 
SECTION 3. Common Stock Rights.
 
A. If at any time after the date hereof there shall be a USA Transaction, USA
shall issue to Jensen an aggregate of 140,000 shares of Common Stock (the
"Jensen Stock") subject to adjustment as provided in subparagraph B of this
Section 3. At the time of any USA Transaction, all of the shares of Jensen Stock
shall automatically and without any action on Jensen's part be deemed to be
issued and outstanding immediately prior to any such USA Transaction, and shall
be entitled to be treated as any other issued and outstanding share of Common
Stock in connection with such USA Transaction. In connection with a USA
Transaction, USA and/or such successor or purchasing corporation, person, or
entity, as the case may be, shall recognize and specifically provide for the
Jensen Stock as provided for in this Section 3.
 
5

--------------------------------------------------------------------------------





B. The number of shares of Common Stock to be issued to Jensen upon the
occurrence of a USA Transaction shall be subject to adjustment from time to time
only as set forth hereinafter: (i) in case USA shall declare a Common Stock
dividend on the Common Stock, then the number of shares shall be proportionately
increased as of the close of business on the date of record of said Common Stock
dividend in proportion to such increase of outstanding shares of Common Stock;
or (ii) if USA shall at any time subdivide its outstanding Common Stock by
recapitalization, reclassification or split-up thereof, the number of shares
shall be proportionately increased, and, if USA shall at any time combine the
outstanding shares of Common Stock by recapitalization, reclassification,
reverse stock split, or combination thereof, the number of shares shall be
proportionately decreased. Any such adjustment to the number of shares shall
become effective at the close of business on the record date for such
subdivision or combination. All shares of Common Stock issued to Jensen shall
be, at the time of delivery of the certificates for such Common Stock, validly
issued and outstanding, fully paid and non-assessable.
 
C. For purposes hereof, the term "USA Transaction" shall mean:
 
(i) the acquisition by any person, entity or group required to file (or which
would be required to file if USA had been subject to such provisions) a Schedule
13D or Schedule 14d-1 promulgated under the Securities Exchange Act of 1934
("Exchange Act") or any acquisition by any person entitled to file (or which
would be entitled to file if USA had been subject to such provisions) a Form 13G
under the Exchange Act with respect to such acquisition of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 51% or
more of USA's then outstanding voting securities entitled to vote generally in
the election of Directors (the "Outstanding Shares"); or
 
6

--------------------------------------------------------------------------------


 
(ii) approval by the shareholders of USA of a reorganization, merger ,
consolidation, liquidation , or dissolution of USA, or the sale, transfer, lease
or other disposition of all or substantially all of the assets of USA (
"Business Combination").


(iii) Notwithstanding subsection (ii) above, and other than in connection with a
liquidation or dissolution of USA, a Business Combination described in
subsection (ii) above shall not constitute a USA Transaction if following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Shares immediately
prior to such Business Combination beneficially own, directly or indirectly ,
more than 51% of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of Directors of the entity
resulting from such business combination (including without limitation, an
entity which as a result of such transactions owns USA or all or substantially
all of USA's assets either directly or through one or more subsidiaries), and
(B) no person owns, directly or indirectly, 49% or more of the combined voting
power of the then outstanding voting securities of the entity resulting from
such Business Combination except to the extent that such ownership existed prior
to the Business Combination.
 
D. USA shall at its sole cost and expense, take such action as shall be required
to have the Jensen Stock registered or exempted from registration under
applicable Federal and state securities laws. As a condition to the issuance by
USA of any Jensen Stock, Jensen shall execute and deliver such representations,
warranties, and covenants, that may be required by applicable Federal and state
securities law, or that USA determines is reasonably necessary in connection
with the issuance of such Jensen Stock. In addition, the certificates
representing the Jensen Stock shall contain such legends, or restrictive
legends, or stop transfer instructions, as shall be required by applicable
Federal or state securities laws, or as shall be reasonably required by USA or
its transfer agent.
 
7

--------------------------------------------------------------------------------


 
E. The Jensen Stock granted hereunder to Jensen shall be irrevocable by USA and
are unconditional, absolute and fully vested obligations of USA. The Jensen
Stock shall not be subject to any right of set off, recoupment or any other
equitable defenses by USA and shall be issued to Jensen in strict accordance
with their terms. The terms and conditions of this Section 3 shall not be
affected by the termination of Jensen's employment with USA for any reason
whatsoever, and whether or not any "cause" exists therefore, and shall not be
affected by Jensen's breach of this Agreement or any other agreement with USA.


F. The right to receive the Jensen Stock shall be transferable by Jensen, or by
any subsequent assignee, in whole or in part, at any time or from time to time,
by notice to USA. As a condition precedent of such transfer, the assignee shall
execute and deliver such representations, warranties, and covenants that may be
required by applicable Federal and state securities laws. In addition, USA may
require that the transferor deliver to USA an opinion of counsel, acceptable to
USA, to the effect that such transfer is permitted under and does not violate
any applicable state or Federal securities laws. The right to receive the Jensen
Stock shall be transferable under and pursuant to the last will and testament of
Jensen in accordance with this subparagraph F, and the death of Jensen shall not
affect the right to receive the Jensen Stock, and in such event the right to
receive the Jensen Stock shall continue in full force and effect in accordance
with this Section 3.
 
G. There has been reserved, and the Company shall at all times keep reserved out
of the authorized and unissued shares of Common Stock, a number of shares of
Common Stock sufficient to provide for the Jensen Stock. The Company agrees that
the Jensen Stock shall be, at the time of delivery of the certificates for such
Jensen Stock, validly issued and outstanding, fully paid and non-assessable.
 
8

--------------------------------------------------------------------------------


 
SECTION 4. Termination. Notwithstanding anything else contained herein, USA may
terminate the employment of Jensen at any time upon notice delivered to Jensen
in the event that (i) Jensen commits any criminal or fraudulent act; or (ii)
Jensen breaches any term or condition of this Agreement; or (iii) Jensen
willfully abandons his duties hereunder. Upon such termination neither party
hereto shall have any further duties or obligations hereunder whatsoever;
provided, however, that all of the terms and conditions of Section 3 hereof as
well as Jensen's obligations under Sections 7 and 8 hereof shall survive any
such termination.
 
SECTION 5. Death and Disability.


(a) If Jensen shall die during the Employment Period, this Agreement shall
terminate as of the date of such death and except for all of the terms and
conditions of Section 3 hereof as well as any base salary owed to or bonuses
accrued to Jensen as of such date, USA shall have no further duties or
obligations hereunder whatsoever.
 
(b) If USA determines in good faith that Jensen is incapacitated by accident,
sickness or otherwise so as to render him mentally or physically incapable of
performing the services required of him hereunder for an aggregate of ninety
(90) consecutive days, upon the expiration of such period or at any time
thereafter, by action of USA, Jensen's employment hereunder may be terminated
immediately, upon giving him at least 30 days written notice to that effect, and
upon such termination except for any base salary or bonuses accrued as of such
date neither party hereto shall have any further duties or obligations
hereunder; provided, however, that all of the terms and conditions of Section 3
hereof as well as Jensen's obligations under Sections 6 and 7 hereof shall
survive any such termination. USA shall be entitled to rely upon the advice and
opinion of any physician of its choosing in making any determination with
respect to any such disability. In the case of such termination, USA agrees to
maintain existing health care and disability benefits on behalf of Jensen for a
minimum of one year following the date of termination.
 
9

--------------------------------------------------------------------------------




SECTION 6. Business Secrets.
 
(a) Except in connection with his duties hereunder, Jensen shall not, directly
or indirectly, at any time from and after the date hereof, and for a one (1)
year period following the termination of the Employment Period, or for a one (1)
year period following the termination of Jensen's employment hereunder if
earlier, make any use of, exploit, disclose, or divulge to any other person,
firm or corporation, any trade or business secret, customer or supplier
information, documents, know-how, data, marketing information, method or means,
or any other confidential (i.e. not already otherwise disseminated to or
available to the public) information concerning the business or policies of USA,
that Jensen learned as a result of, in connection with, through his employment
with, or through his affiliation with USA, whether or not pursuant to this
Agreement.


(b) From and after the date hereof, except in connection with his duties
hereunder, and for a one (1) year period following the termination of the
Employment Period, or for a one (1) year period following the termination of
Jensen's employment hereunder if earlier, Jensen shall not solicit, or divert
business from, or serve, or sell to, any customer or account of USA of which
Jensen is or becomes aware, or with which Jensen has had personal contact as a
result of, in connection with, through his employment with, or through his
affiliation with USA, whether or not pursuant to this Agreement. Notwithstanding
the prior sentence, following the termination of Jensen's employment with USA,
Jensen shall be permitted to sell products to customers or accounts of USA,
provided such products are not competitive with, or similar to, any products of
USA, whether such products are offered now or at any time in the future by USA.
 
10

--------------------------------------------------------------------------------


 
(c) All documents, data, know-how, designs, inventions, names, marketing
information, method or means, materials, software programs, hardware,
configurations, information, data processing reports, lists and sales analyses,
price lists or information, or any other materials or data of any kind furnished
to Jensen by USA, or developed by Jensen on behalf of USA or at USA's direction
or for USA's use, or otherwise devised, developed, created, or invented in
connection with Jensen's employment hereunder or his affiliation with USA, are
and shall remain the sole and exclusive property of USA, and Jensen shall have
no right or interest whatsoever thereto, including but not limited to, any
copyright or patent interest whatsoever. If USA requests the return of any such
items (including all copies) at any time whatsoever, Jensen shall immediately
deliver the same to USA.
 
(d)  All documents, data, know-how, designs, products, ideas, equipment,
inventions, names, devices, marketing information, method or means, materials,
software programs, hardware, configurations, information, or any other materials
or data of any kind developed by Jensen on behalf of USA or at its direction or
for USA's use, or otherwise devised, developed, created, or invented in
connection with Jensen’s employment with USA or Jensen’s affiliation with USA,
and whether before or after the date of this Agreement, are and shall remain the
sole and exclusive property of USA, and Jensen has and shall have no right or
interest whatsoever thereto. Jensen hereby agrees to and affirms the
work-for-hire doctrine and acknowledges that all such rights to intellectual
property shall belong exclusively to USA and not to Jensen. Any and all rights
of ownership in connection with any of the foregoing shall belong solely to USA,
and all copyright, patent, trademark, or similar rights or interests shall be
the sole and exclusive property of USA. Jensen hereby assigns, transfers, and
conveys to USA all of Jensen’s right, title and interest in and to any and all
such inventions, discoveries, improvements, modifications and other intellectual
property rights and agrees to take all such actions as may be required by USA at
any time and with respect to any such invention, discovery, improvement,
modification or other intellectual property rights to confirm or evidence such
assignment, transfer and conveyance. At USA's direction and request, Jensen
shall execute and deliver any and all forms, documents, or applications required
under any applicable copyright, patent, trademark, or other law, rule or
regulation.
 
11

--------------------------------------------------------------------------------


 
SECTION 7. Restrictive Covenant. From and after the date hereof, and for a one
(1) year period following the termination of the Employment Period, or for a one
(1) year period following the termination of Jensen's employment hereunder if
earlier, Jensen shall be prohibited from competing in the United States with the
business of USA as presently or as hereinafter conducted, including but not
limited to the ownership and licensing of unattended, credit card activated
control systems in the vending, copying, debit card, or personal computer
industries. For the purposes hereof, the term "competing" shall mean acting,
directly or indirectly, as a partner, principal, stockholder, joint venturer,
associate, independent contractor, creditor of, consultant, trustee, lessor to,
sublessor to, employee or agent of, or to have any other involvement with, any
person, firm, corporation, or other business organization which is engaged in
the businesses described in this Section.
 
12

--------------------------------------------------------------------------------


 
SECTION 8. Remedies. Jensen acknowledges that any breach by him of the
obligations set forth in Sections 6 or 7 hereof would substantially and
materially impair and irreparably harm USA's business and goodwill; that such
impairment and harm would be difficult to measure; and, therefore, total
compensation in solely monetary terms would be inadequate. Consequently, Jensen
agrees that in the event of any breach or any threatened breach by Jensen of any
of the provisions of Section 6 or 7 hereof, USA shall be entitled in addition to
monetary damages or other remedies, to equitable relief, including injunctive
relief, and to the payment by Jensen of all costs and expenses incurred by USA
in enforcing the provisions thereof, including attorneys' fees. The remedies
granted to USA in this Agreement are cumulative and are in addition to remedies
otherwise available to USA at law or in equity.
 
SECTION 9. Waiver of Breach. The waiver by USA of a breach of any provision of
this Agreement by Jensen shall not operate or be construed as a waiver of any
other or subsequent breach by Jensen of such or any other provision.
 
SECTION 10. Notices. All notices required or permitted hereunder shall be in
writing and shall be sent by certified or registered mail, return receipt
requested, postage prepaid, as follows:
 
13

--------------------------------------------------------------------------------




To USA:


USA Technologies, Inc.
100 Deerfield Lane, Suite 140
Malvern, Pennsylvania 19355
Attn: Stephen P. Herbert, President 


To Jensen:


Mr. George R. Jensen, Jr.
517 Legion Drive
West Chester, Pennsylvania 19380


or to such other address as either of them may designate in a written notice
served upon the other party in the manner provided herein. All notices required
or permitted hereunder shall be deemed duly given and received on the second day
next succeeding the date of mailing.
 
SECTION 11. Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
any such term or provision to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby, and
each term and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law. If any of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be valid and enforceable to the extent compatible with the applicable
law.
 
SECTION 12. Governing Law. The implementation and interpretation of this
Agreement shall be governed by and enforced in accordance with the laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws rules.
 
14

--------------------------------------------------------------------------------


 
SECTION 13. Binding Effect and Assignability. The rights and obligations of both
parties under this Agreement shall inure to the benefit of and shall be binding
upon their personal representatives, heirs, successors and assigns. This
Agreement, or any part thereof, may not be assigned by Jensen; provided,
however, that the Rights described in Section 3 hereof may be assigned in whole
or in part, and from time to time, by Jensen or his assignees all as permitted
in Section 3. F. hereof.
 
SECTION 14. Entire Agreement. This Agreement constitutes the entire agreement
with respect to the subject matter hereof between the parties hereto and there
are no other agreements between the parties relating to the subject matter
hereof. This Agreement completely replaces and supersedes the prior employment
agreements entered into between Jensen and USA. This Agreement may only be
modified by an agreement in writing executed by both USA and Jensen.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

        USA TECHNOLOGIES, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Stephen P. Herbert, President          

--------------------------------------------------------------------------------

GEORGE R. JENSEN, JR.


15

--------------------------------------------------------------------------------

